


 
Exhibit 10.104





SUBLEASE AGREEMENT


THIS SUBLEASE AGREEMENT (this “Sublease”) is entered into as of the 20th day of
July, 2015 (the “Execution Date”) by and among ADK BONTERRA/PARKVIEW, LLC, a
Georgia limited liability company (“Sublessor”), 2801 FELTON AVENUE, L.P., a
Georgia limited partnership (“Bonterra Sublessee”), for the improved real
property described on Exhibit “A-1” ( the “Bonterra Leased Property”), and 460
AUBURN AVENUE, L.P., a Georgia limited partnership (“Parkview Sublessee”;
collectively with Bonterra Sublessee, the “Sublessees” and, individually, a
“Sublessee”), for the improved real property described on Exhibit “A-2” ( the
“Parkview Leased Property”; collectively with the Bonterra Leased Property, the
“Leased Properties” and, individually, a “Leased Property”), on which Leased
Properties are located the skilled nursing facilities more particularly
identified on Exhibits “A-1” and “A-2” (collectively, the “Facilities”).


WITNESSETH:


WHEREAS, Sublessor is the tenant under that certain Third Amended and Restated
Multiple Facilities Lease dated as of October 29, 2010, as amended pursuant to
that certain First Amendment to Third Amended and Restated Multiple Facilities
Lease (as amended, the “Existing Master Lease”) pursuant to which Sublessor
leases the Leased Properties from Georgia Lessor – Bonterra/Parkview, Inc., a
Maryland corporation (the “Lessor”); and


WHEREAS, Sublessor desires to sublease the Leased Properties to Bonterra
Sublessee, with respect to the Bonterra Leased Property, and to Parkview
Sublessee, with respect to the Parkview Leased Property, and Sublessees desire
to sublease the Leased Properties from Sublessor on the terms and conditions
hereinafter set forth.


NOW, THEREFORE, for and in consideration of Ten Dollars and no/100 ($10.00), and
the mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration paid by each party to the other, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:


1.    Definitions. Any capitalized terms used but not defined in this Sublease
will have the meaning assigned to such terms in the Existing Master Lease.


2.    Sublease. Upon and subject to the terms and conditions set forth in this
Sublease and the Existing Master Lease, (i) Sublessor leases to Bonterra
Sublessee, and Bonterra Sublessee leases from Sublessor, the Bonterra Leased
Property, and (ii) Sublessor leases to Parkview Sublessee, and Parkview
Sublessee leases from Sublessor, the Parkview Leased Property.






--------------------------------------------------------------------------------




3.    Conditions to Effectiveness. This Sublease shall not be effective or
binding upon the parties and Sublessees shall have no rights or obligations with
respect to the Leased Properties unless and until the following shall have
occurred: (i) Lessor shall have approved this Sublease in its sole discretion
and (ii) Sublessees shall have obtained all regulatory and other approvals and
licenses for Sublessees to operate the Facilities as Medicare and Medicaid
enrolled skilled nursing facilities (such date being hereinafter referred to as
the “Approvals Date”).
4.    Single, Indivisible Lease. This Sublease constitutes one indivisible lease
of the Leased Properties and not separate leases governed by similar terms.
Bonterra Sublessee is the sublessee of the Bonterra Leased Property, and
Parkview Sublessee is the sublessee of the Parkview Leased property, but each
Sublessee is jointly liable for all obligations of the Sublessees hereunder. The
Leased Properties constitute one economic unit, and the Base Rent (as
hereinafter defined) and all other provisions have been negotiated and agreed to
based on a demise of all of the Leased Properties to Sublessees as a single,
composite, inseparable transaction and would have been substantially different
had separate leases or a divisible lease been intended. Except as expressly
provided in this Sublease for specific, isolated purposes (and then only to the
extent expressly otherwise stated), all provisions of this Sublease apply
equally and uniformly to all of the Leased Properties as one unit. An Event of
Default (as hereinafter defined) with respect to any Leased Property is an Event
of Default as to all of the Leased Properties. The parties intend that the
provisions of this Sublease shall at all times be construed, interpreted and
applied so as to carry out their mutual objective to create an indivisible lease
of all of the Leased Properties and, in particular but without limitation, that,
for purposes of any assumption, rejection or assignment of this Sublease under
11 U.S.C. 365, this is one indivisible and non-severable sublease and executory
contract dealing with one legal and economic unit and that this Sublease must be
assumed, rejected or assigned as a whole with respect to all (and only as to
all) of the Leased Properties.
5.    Subordination. This Sublease is subject and subordinate to the Existing
Master Lease. Except as provided in Section 26(b) below, all applicable terms
and conditions of the Existing Master Lease are incorporated into and made a
part of this Sublease as if Sublessees were the Lessee under the Existing Master
Lease. If any term or provision of this Sublease imposes an obligation or
condition that is different than a term or provision of the Existing Master
Lease, the obligation or conditions set forth in this Sublease shall control.
Sublessor shall not agree with Lessor to terminate the Existing Master Lease
without first having obtained the prior written consent of Sublessees. Unless
expressly provided for in this Sublease to the contrary, Sublessees assume and
agree to perform the Sublessor’s obligations under the Existing Master Lease
during the term of this Sublease, except that the obligation to pay Base Rent
and Additional Charges to Lessor under the Existing Master Lease shall remain
the obligation of Sublessor and shall be considered performed by Sublessees upon
payment of Base Rent and Additional Charges due under this Sublease. Sublessees
shall not cause or suffer any act of negligence that will violate any of the
provisions of the Existing Master Lease. If the Existing Master Lease terminates
for any reason, this Sublease shall terminate and the parties shall be relieved
from all liabilities and obligations under this Sublease; provided, however,
that if this Sublease is terminated by Lessor due to a default of Sublessor or
Sublessees under the Existing Master Lease or under this Sublease, the
defaulting party shall be liable to the non-defaulting party for all damage
suffered by the non-defaulting party as a result of the termination.

 
2



--------------------------------------------------------------------------------






6.    Initial Term. Subject to the provisions of Section 3 above, the initial
term of this Sublease shall commence on the Commencement Date (as hereinafter
defined) and continue until midnight on the tenth (10th) anniversary of the
Commencement Date unless sooner terminated as provided in this Sublease or upon
termination of the Existing Master Lease (the “Initial Term”). A “Lease Year” as
used in this Sublease is the twelve (12) month period commencing on the
Commencement Date and each anniversary thereof during the Term. The
“Commencement Date” of this Sublease shall be the Approvals Date, provided,
however, if the Approvals Date does not occur on the first day of a calendar
month, then the Commencement Date shall be the first day of the calendar month
following the Approvals Date.
7.     Renewal Term. If (i) the Existing Master Lease is extended for a Renewal
Term as provided in Section 1.3 thereof and (ii) there is no uncured Event of
Default by Sublessees under this Sublease as of the date Sublessor receives the
Renewal Notice (as defined below) or on the last day of the Initial Term or
Renewal Term, as applicable, Sublessees shall have the right but not the
obligation, to extend the Term of this Sublease through the end of the
applicable Renewal Term upon written notice (the “Renewal Notice”) to Sublessor
and Lessor at least one-hundred twenty (120) days prior to the expiration of the
Initial Term or the current Renewal Term, as the case may be.
8.    Term. For purposes hereof, the “Term” shall mean the Initial Term and any
Renewal Term.
9.    Base Rent. During the Term, Sublessees shall pay in advance to Sublessor
on or before the 1st day of each month the following amounts as “Base Rent”:
Lease Year
 
  Base Rent Per Month


Year 1
 
$170,000.00
Year 2
 
$175,000.00
Year 3
 
$180,000.00

    
Commencing on the first day of the 4th Lease Year of this Sublease and
continuing on the first day of each Lease Year thereafter during the Initial
Term and any Renewal Term, Base Rent payable hereunder shall increase by three
percent (3%) over the Base Rent for the previous Lease Year.


10.    Additional Charges. In addition to Base Rent, Sublessees shall pay to
Sublessor, all Additional Charges payable by Sublessees under the Existing
Master Lease. For purposes of this Sublease, the term “Rent” shall mean the Base
Rent and all Additional Charges.


11.    Absolute Net Lease. All Rent payments shall be absolutely net to
Sublessor, free of any and all taxes, other charges, and operating or other
expenses of any kind whatsoever, all of which shall be paid by Sublessees.
Sublessees shall continue to perform their obligations under this Sublease even
if Sublessees claims they have been damaged by Sublessor. Thus, Sublessee

 
3



--------------------------------------------------------------------------------




shall at all times remain obligated under this Sublease without any right of
set-off, counterclaim, abatement, deduction, reduction or defense of any kind.
The sole right of Sublessees to recover damages against Sublessor under this
Sublease shall be to prove such damages in a separate action.


12.    Payment Terms. All Rent to Sublessor hereunder shall be paid by wire
transfer in accordance with Sublessor’s wire transfer instructions to be
provided to Sublessees, or as otherwise directed by Sublessor from time to time.


13.    Security Deposit. Sublessees shall deposit with Sublessor and maintain
during the Term the sum of One Hundred Seventy Thousand and 00/100 Dollars
($170,000.00) as a security deposit (the “Security Deposit”) against the
faithful performance by Sublessees of their obligations under this Sublease. The
Security Deposit shall be paid on the Commencement Date. If an Event of Default
shall occur under the Existing Master Lease or this Sublease, Sublessor may use,
apply or retain the whole or any part of the Security Deposit which is necessary
for the payment of: (i) any Rent which Sublessees have not paid when due after
any applicable notice and cure period; (ii) any sum expended by Sublessor on
behalf of Sublessees in accordance with the provisions of this Sublease; or
(iii) any sum which Sublessor may expend or be required to expend by reason of
any Event of Default under the Existing Master Lease. If any portion of the
Security Deposit is not used, applied or retained by Sublessor for the purposes
set forth above, as of the end of the Term, then Sublessor agrees, within thirty
(30) days after the expiration of the Term, to refund to Sublessees the entirety
of such remaining portion.
14.    Late Charges; Interest. If any Rent is not paid when due, Sublessees
shall pay to Sublessor all late charges and interest required to be paid under
Section 3.3 of the Existing Master Lease.
15.     Assignment and Subletting. Sublessees shall not, either voluntarily or
by operation of law, assign this Agreement or further sublet all or any part of
the Leased Properties without the prior written consent of Sublessor and Lessor.
Any purported assignment or sublease without such consent shall be null and void
and constitute a material breach of this Sublease.
16.    Attorneys Fees. If there is any legal or arbitration action or proceeding
between Sublessor and Sublessees to enforce any provision of this Sublease or to
protect or establish any right or remedy of either Sublessor or Sublessees
hereunder, the unsuccessful party to such action or proceeding will pay to the
prevailing party all costs and expenses, including reasonable attorneys’ fees
incurred by such prevailing party in such action or proceeding and in any
appearance in connection therewith, and if such prevailing party recovers a
judgment in any such action, proceeding or appeal, such costs and expenses will
be determined by the court or arbitration panel handling the proceeding and will
be included in and as a part of such judgment.
17.    Notices. All notices and demands that may be required or permitted by
either party to the other shall be in writing. All notices, payments and demands
hereunder shall be sent by overnight courier or by certified United States Mail,
postage prepaid, addressed as provided below, or to any other place that one
party may from time to time designate in a notice to the other party,

 
4



--------------------------------------------------------------------------------




and shall be deemed to have been received on the date when actually delivered to
the addressee or delivery has been rejected.
If to Sublessor:            


ADK Bonterra/Parkview, LLC    
Two Buckhead Plaza            
3050 Peachtree Road, NW        
Suite 355                
Atlanta, Georgia 30335        
Attention: CEO


If to Sublessees:


2801 Felton Avenue, L.P., and
460 Auburn Avenue, L.P.
20 Mansell Court East
Suite 200
Roswell, Georgia 30076
Attention: General Counsel


18.    Personal Property. Sublessees may bring their own articles of personal
property to the Leased Properties for use and, subject to the terms of the
Existing Master Lease, Sublessees shall have the right to remove any such
personal property from the Leased Properties provided that Sublessees, at their
expense, shall repair any damages to the Leased Properties caused by such
removal or by the original installation thereof. All personal property, fixtures
and equipment located at the Leased Properties as of the Execution Date of this
Sublease (the “Sublessor FF&E”) shall remain the property of Sublessor (as
between Sublessor and Sublessees) and shall remain at the Leased Properties at
the end of the Term, and Sublessees shall have the right to use same during the
Term in connection with the operation of the Facilities. Any replacements of
such Sublessor FF&E made by Sublessees during the Term shall become the property
of Sublessor upon the expiration of the Term.
19.    Default.


(a)    The following shall be deemed to be events of default by Sublessees
(each, an “Event of Default”): (i) Sublessees shall fail to pay when due any
installment of Base Rent or Additional Charges within this Sublease; (ii)
Sublessees shall fail to comply in any respect with any term, provision,
covenant or warranty under the Existing Master Lease which results in an Event
of Default under the Existing Master Lease and (iii) Sublessees shall fail to
comply in every respect with any term, provision, covenant, or warranty made
under this Sublease by Sublessees and shall not cure such failure within thirty
(30) days after written notice thereof to Sublessees; provided that if any such
failure is not curable by its nature within such thirty-day period, then
Sublessees shall have such additional time as is necessary to cure the same, if
and for so long as Sublessees proceed

 
5



--------------------------------------------------------------------------------




promptly and with due diligence to cure the failure, and provided that such
additional time to cure does not result in an Event of Default under the
Existing Master Lease


(b)    Upon the occurrence of an Event of Default, Sublessor shall have the
option to pursue any one or more of the following remedies without any notice or
demand whatsoever: (i) terminate this Sublease, in which event Sublessees shall
immediately surrender the Leased Properties to Sublessor, and if Sublessees fail
to do so, Sublessor may without prejudice to any other remedy which it may have
for possession or arrearage in Rent, enter upon and take possession of the
Leased Properties and expel or remove Sublessees and any other person who may be
occupying the Leased Properties or any part thereof, by force, if necessary, as
permitted by Georgia law without being liable for prosecution or any claim of
damages therefor; Sublessees hereby agreeing to pay to Sublessor on demand the
amount of all Rent and other charges accrued through the date of termination;
(ii) enter upon and take possession of the Leased Properties and expel or remove
Sublessee and any other person who may be occupying the Leased Properties or any
part thereof, by force, if necessary, as permitted by Georgia law, without being
liable for prosecution or any claim of damages thereof and, if Sublessor so
elects, relet the Leased Properties on such terms as Sublessor may deem
advisable, in its sole discretion, without advertisement, and by private
negotiations provided that if Sublessor succeeds in re-letting the Leased
Properties and receives the rent therefor, Sublessees hereby agree to pay to
Sublessor the deficiency, if any, between all Rent reserved hereunder and the
total rental applicable to the Term hereof obtained by Sublessor through such
re-letting, and Sublessees shall be liable for Sublessor's expenses in restoring
the Leased Properties and all costs incident to such re-letting; (iii) enter
upon the Leased Properties by force if necessary as permitted by Georgia law,
without being liable for prosecution or any claim of damages therefor, and do
whatever Sublessees are obligated to do under the terms of this Sublease; and
Sublessees agree to reimburse Sublessor on demand for any expenses including,
without limitation, reasonable attorney's fees which Sublessor may incur in thus
effecting compliance with Sublessees’ obligations under this Sublease and
Sublessees further agree that Sublessor shall not be liable for any damages
resulting to Sublessee from such action.


(c)    An Event of Default by Sublessees under this Sublease shall be an Event
of Default under the Existing Master Lease and entitle Lessor to exercise any
and all remedies provided by the Existing Master Lease.


(d)    The remedies provided for herein are cumulative and in addition to any
other remedy provided by law or at equity. No action taken by or on behalf of
Sublessor shall be construed to be an acceptance of a surrender of this
Agreement. Forbearance by Sublessor to enforce one or more of the remedies
herein provided upon an Event of Default shall not be deemed or construed to
constitute a waiver of such default.


20.     Holding Over. If Sublessees remain in possession of any portion of the
Leased Properties after expiration or termination of the Term with or without
Sublessor's written consent, each Sublessee shall become a
Sublessee-at-sufferance, and there shall be no renewal of this Sublease by
operation of law. During the period of any such holding over, all provisions of
this Sublease shall be and remain in effect except that the monthly rental shall
be 150% of the amount of Base Rent payable for the last full calendar month of
the Term including renewals or extensions. The

 
6



--------------------------------------------------------------------------------




inclusion of the preceding sentence in this Sublease shall not be construed as
Sublessor's consent for Sublessees to hold over.


21.    Surrender of Leased Properties. Upon the expiration or other termination
of this Sublease, Sublessees shall quit and surrender to Sublessor the Leased
Properties broom clean in substantially the same condition as at the
commencement of the Sublease, reasonable wear and tear only excepted. Unless
otherwise required under the Existing Master Lease, Sublessees shall have no
obligation to remove or restore alterations, modifications or additions to the
Leased Properties made with the consent of Sublessor and Lessor, or made where
no such consent is required under this Sublease or the Existing Master Lease.
Sublessees’ obligation to observe or perform this covenant shall survive the
expiration or other termination of this Sublease.
22.    Insurance. Sublessees shall name Sublessor and AdCare Health Systems,
Inc. as additional insureds under all general liability and professional
liability insurance policies to be provided by Sublessees under the Existing
Master Lease.
23.    Successors and Assigns. This Sublease shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.
24.    Entire Agreement. This Sublease sets forth the entire agreement between
Sublessor and Sublessee concerning the Leased Properties, and, except for the
operations transfer agreements to be entered into between the licensed operators
of the Facilities, there are no other agreements either oral or written between
the parties relating to the Leased Properties.
26.    Other Provisions of Existing Master Lease.


(a)    Reports. Sublessees shall provide copies of all reports required under
the Existing Master Lease to Sublessor and to Lessor.


(b)    Existing Master Lease Provisions Not Incorporated. Notwithstanding the
foregoing or any other provision of this Sublease to the contrary, the following
Sections of the Existing Master Lease are not incorporated into this Sublease
and Sublessee shall have no obligation to perform and shall not be bound by
them:
Section 7.3 - Certain Environmental Matters [but only with respect to
environmental conditions existing prior to the Commencement Date or obligations
arising prior to the Commencement Date];
Section 8.2.1 – Lessee’s Tangible Net Worth;
Section 8.2.2 – Guarantor’s Tangible Net Worth;
Section 8.2.8 [incorrectly numbered as Section 8.2.5 in Master Lease] – Loans
From Affiliates;
Section 8.5 – Other Facilities;

 
7



--------------------------------------------------------------------------------




Section 23.1(a) – Financial Statements [but only with respect to (i) any
requirement to provide financial statements with respect to “Guarantor”, as
defined in the existing Master Lease, and (ii) any requirement that financial
statements provided by Sublessees must be audited]; and


Section 39.1 – Security Deposit.
(c)    Sublessor Consent: In each case provided herein for the consent or
approval of Sublessor, in no event shall Sublessor’s consent or approval be
unreasonably withheld, conditioned or delayed. If a consent or approval of
Lessor is required under the Existing Master Lease, the giving of such consent
or approval by Lessor shall be deemed the consent or approval of Sublessor and
no further consent or approval of Sublessor shall be required.


(d)    Sublessor Performance of Existing Master Lease. Sublessor agrees to pay
to Lessor installments of Base Rent as required by the Existing Master Lease and
to perform all covenants of Lessor arising under the Existing Master Lease that
are not the obligation of Sublessee hereunder to perform. Within ten (10) days
after receipt of Sublessees’ written request, Sublessor shall provide Sublessee
commercially reasonable evidence of the payment of Base Rent due under the
Existing Master Lease. Sublessor also shall deliver to Sublessees any written
notice of non-performance or demand that Sublessor receives from Lessor under
the Existing Master Lease within five (5) business days after receiving same. If
Sublessor fails to make any payment required under the Existing Master Lease
after receiving payment of Base Rent and Additional Charges from Sublessor, or
otherwise defaults under any provision of the Existing Master Lease, then (i)
after five (5) business days written notice to Sublessor, Sublessees shall have
the right to cure such default and thereafter (without additional notice
required) to pay all amounts due under this Sublease directly to Lessor, and any
amount so paid by Sublessees, at the sole written election of Sublessees, shall
be credited and offset against amounts Sublessees owes or will owe to Sublessor
pursuant to this Sublease; and (ii) upon Sublessees’ written demand, Sublessor
shall immediately refund to Sublessee any and all amounts paid by Sublessees to
Sublessor if Sublessees have repaid such amounts directly to Lessor or, at the
sole written election of Sublessees, such amounts shall be credited and offset
against amounts Sublessees owe or will owe to Sublessor pursuant to this
Sublease. Sublessees shall inform Sublessor in writing of any action on their
part to pay or perform directly to Lessor any of Sublessor’s obligations under
the Existing Master Lease as permitted by this Section.


(e)    Taking: Sublessor shall not exercise its rights under Article XV of the
Master Lease to terminate the Master Lease with respect to any Leased Property
without the prior written consent of Sublessees, which consent Sublessees may
withhold in their sole discretion.


27.    Governing Law and Venue. This Sublease is made pursuant to, and shall be
construed and enforced in accordance with, the laws in force in the State of
Georgia, and any dispute arising hereunder shall be brought in the courts of
Georgia.


28.    Counterparts. This Sublease may be executed in any number of
counterparts, all of which will be considered one and the same Sublease
notwithstanding that all parties hereto have not signed the same counterpart.
Signatures on this Sublease which are transmitted electronically

 
8



--------------------------------------------------------------------------------




shall be valid for all purposes. Any party shall, however, deliver an original
signature on this Sublease to the other party upon request.


[Signatures on Following Page]



 
9



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, this Sublease has been executed by Sublessor and Sublessees
as of the date first written above.


 
SUBLESSOR:
 
 
 
 
 
ADK BONTERRA/PARKVIEW, LLC
 
a Georgia limited liability company
 
 
 
 
 
By:
/s/ William McBride, III
 
 
Name:
William McBride, III
 
 
Title:
Manager
 
 
 
 
 
 
SUBLESSEES:
 
 
 
 
 
BONTERRA SUBLESSEE
 
 
 
 
 
 
2801 Felton Avenue, L.P.
 
a Georgia limited partnership
 
 
 
 
 
By:
/s/ James J. Andrews
 
 
Name:
James J. Andrews
 
 
Title:
President
 
 
 
 
 
 
PARKVIEW SUBLESSEE
 
 
 
 
 
 
460 AUBURN AVENUE, L.P.
 
a Georgia limited partnership
 
 
 
 
 
By:
/s/ James J. Andrews
 
 
Name:
James J. Andrews
 
 
Title:
President
 
 
 
 
 








 
10



--------------------------------------------------------------------------------




EXHIBIT “A-1”
BONTERRA LEASED PROPERTY
    


    
FACILITY:




Bonterra Nursing Center / 2801 Felton Drive, East Point, Georgia 30344 (114
beds)


Legal description:
All that tract or parcel of land lying and being in Land Lot 125 of the 14th
District of Fulton County, Georgia and being more fully described as follows:
To reach the point of beginning, start at the intersection of the South
right-of-way of Cleveland Avenue and the East right-of-way of Felton Drive (40'
R/W); thence running Southerly along the said East right-of-way of Felton Drive
a distance of 575.0 feet to an iron pin and the point of beginning. Thence
leaving the said East right-of-way of Felton Drive and from the point of
beginning running South 89° 58' 30" East a distance of 114.50 feet to an iron
pin; thence running South 00° 59' 34" West a distance of 334.40 feet to an iron
pin; thence running North 89° 19' 21" West a distance of 435.00 feet to an iron
pin; thence running North 28° 07' 10" East a distance of 165.60 feet to an iron
pin; thence running North 32° 59' 10" East a distance of 20.00 feet to an iron
pin; thence running Northwesterly and following the arc of a curve to the right
an arc distance of 129.60 feet (said arc having a chord bearing of North 29° 55'
18" West and a chord distance of 124.12 feet) to an iron pin located on the
Southerly right-of-way of the said Felton Drive; thence running Southeasterly
along the said Southerly right-of-way of Felton Drive and following the arc of a
curve to the left an arc distance of 66.04 feet (said arc having a chord bearing
of South 62° 31' 45" East and a chord distance of 63.62 feet) to a point; thence
running South 89° 33' 27" East along the said Southerly right-of-way of Felton
Drive a distance of 158.24 feet to a point; thence running Northeasterly along
the said Southerly right-of-way of Felton Drive and following the arc of a curve
to the left an arc distance of 85.56 feet (said arc having a chord bearing of
North 61° 20' 37" East and a chord distance of 81.93 feet) to an iron pin;
thence running North 89° 26' 10" East along the said Southerly right-of-way of
Felton Drive a distance of 12.60 feet to an iron pin located on the East
right-of-way of the said Felton Drive; thence running North 00° 04' 20" East
along the said East right-of-way of Felton Drive a distance of 50.00 feet to an
iron pin and the point of beginning.

 
11



--------------------------------------------------------------------------------




EXHIBIT “A-2”
PARKVIEW LEASED PROPERTY






FACILITY:




Parkview Manor Nursing Home / 460 Auburn Avenue, NE, Atlanta, Georgia 30312 (186
beds)


Legal description:
All that tract or parcel of land lying and being in Land Lot 46 of the 14th
District of Fulton County, Georgia and being more fully described as follows:
BEGINNING AT AN "X" MARK ON A CONCRETE WALK LOCATED AT THE INTERSECTION OF THE
NORTH RIGHT-OF-WAY OF AUBURN AVENUE (60' R/W) AND THE WEST RIGHT-OF-WAY OF
BOULEVARD (60' R/W), SAID "X" BEING THE POINT OF BEGINNING. THENCE FROM THE
POINT OF BEGINNING RUNNING NORTH 00° 09' 00" EAST ALONG THE SAID WEST
RIGHT-OF-WAY OF BOULEVARD A DISTANCE OF 155.60 FEET TO AN IRON PIN LOCATED ON
THE SOUTH PROPERTY LINE OF PROPERTY NOW OR FORMERLY OWNED BY THE CITY OF
ATLANTA; THENCE LEAVING THE SAID WEST RIGHT-OF-WAY OF BOULEVARD AND RUNNING
NORTH 89° 34' 00" WEST ALONG THE SAID SOUTH PROPERTY LINE OF THE SAID CITY OF
ATLANTA PROPERTY A DISTANCE OF 200.00 FEET TO A POINT LOCATED ON THE EAST
PROPERTY LINE OF PROPERTY NOW OR FORMERLY OWNED BY THE CITY OF ATLANTA; THENCE
RUNNING SOUTH 00° 09' 00" WEST ALONG THE SAID EAST PROPERTY LINE OF THE SAID
CITY OF ATLANTA PROPERTY A DISTANCE OF 157.11 FEET TO A NAIL LOCATED ON THE
NORTH RIGHT-OF-WAY OF AUBURN AVENUE; THENCE RUNNING NORTH 90° 00' 00" EAST ALONG
THE SAID NORTH RIGHT-OF-WAY OF AUBURN AVENUE A DISTANCE OF 200.00 FEET TO A "X"
AND THE POINT OF BEGINNING.

























 
12

